Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
23rd day of July, 2007 (the “Effective Date”), by and between Willdan Group,
Inc., a Delaware corporation (“Company”), and Kimberly D. Gant, an individual
(“Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A.  Company desires to employ Executive to carry out the duties and
responsibilities described below on the terms and conditions hereinafter set
forth.

B.  Executive desires to accept such employment on such terms and conditions.

C.  This Agreement shall govern the employment relationship between Executive
and Company from and after the Effective Date and supersedes all previous
agreements with respect to such relationship.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.                                       Retention and Duties.

1.1                                 Retention.  Company hereby hires, engages
and employs Executive for the Employment Period, as defined in Section 2, on the
terms and conditions set forth in this Agreement.  Executive hereby accepts and
agrees to such hiring, engagement and employment, on the terms and conditions so
set forth.

1.2                                 Duties.  Executive shall be employed in the
capacity of Chief Financial Officer of the Company.  Executive shall have all of
the powers, duties and obligations as prescribed under the Company’s amended and
restated bylaws and of the type usually vested in the office.

1.3                                 No Other Employment; Minimum Time
Commitment.  During the Employment Period, Executive shall both (i) devote
substantially all of Executive’s business time, energy and skill to the
performance of Executive’s duties for Company, and (ii) hold no other
employment.  Executive’s service on the boards of directors (or similar body) of
other business entities, or the provision of other services thereto, is subject
to the prior written approval of the Board, which may not be unreasonably
withheld.  Company shall have the right to require Executive to resign from any
board or similar body on which Executive may then serve if the Board reasonably
determines that Executive’s service on such board or body interferes with the
effective discharge of Executive’s duties and responsibilities to Company or
that any business related to such service is then in competition with any
business of Company or any of its affiliates, successors or assigns.  Nothing in
this Section 1.3 shall be construed as preventing Executive from engaging in the
investment of Executive’s personal assets.  Notwithstanding the foregoing,
Executive may provide outside consulting services with the prior consent of
Company’s Board.

1


--------------------------------------------------------------------------------


1.4                                 No Breach of Contract.  Executive represents
to Company that: (i) the execution and delivery of this Agreement by Executive
and Company and the performance by Executive of Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which Executive is a party or otherwise bound; (ii)
Executive has no information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity which
would prevent, or be violated by, Executive entering into this Agreement or
carrying out Executive’s duties hereunder.

1.5                                 Location.  Executive’s principal place of
employment shall be in Orange County, California.  Executive further
acknowledges that Executive will be required to travel from time to time in the
course of performing Executive’s duties for Company.

2.                                       Employment Period.  The “Employment
Period” shall commence on the Effective Date and end December 31, 2008 (the
“Termination Date”); provided, however, that this Agreement shall be
automatically renewed, and the Employment Period shall be automatically extended
on an at-will basis thereafter until terminated pursuant to Section 5 of this
Agreement. Notwithstanding the foregoing, the Employment Period is subject to
earlier termination as provided below in this Agreement.  No termination of
employment shall be considered a breach of this Agreement.

3.                                       Compensation.

3.1                                 Base Salary.  Executive’s base salary (the
“Base Salary”) shall be paid in accordance with Company’s regular payroll
practices in effect from time to time (presently bi-weekly), but not less
frequently than in monthly installments.  Executive’s Base Salary through
December 31, 2008, shall be at an annualized rate of Two Hundred Thousand
Dollars ($200,000).  Thereafter, the Company will review Executive’s Base Salary
at least annually and may adjust Executive’s Base Salary from the rate then in
effect, based on such review.  Such adjustments shall be subject to the approval
of the Company’s Compensation Committee.

3.2                                 Incentive Bonus.  During the Employment
Period, Executive shall be eligible to receive an annual incentive bonus
(“Incentive Bonus”), determined annually by the Company on the basis of
individual and Company performance objectives mutually agreed upon by the
Company and Executive, subject to approval of the Company’s Compensation
Committee.  The Incentive Bonus amount may range from no bonus up to a maximum
of fifty percent (50%) of Executive’s base salary.  In each case, payment of
Executive’s Incentive Bonus is contingent on Executive’s continued employment
with Company through the last day of the 12-month period covered by the bonus.

3.3                                 Stock Option Grant.  Company has approved
the grant to Executive, as of the Effective Date, of an option to purchase
25,000 shares of Company’s common stock (“Common Stock”) at an exercise price
per share equal to the closing price of a share of the Common Stock on the
Effective Date (the “Option”).  The Option is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), to the maximum extent possible
within the limitations of the Code.  The Option will vest in substantially equal
annual installments over the three-year period following the date of grant.  The
vesting of each installment of the Option will occur only if Executive remains
continuously employed with Company through the respective vesting dates, except
that the option will vest entirely and immediately if Executive is terminated
without cause or resigns for Good Reason.  The maximum term of the Option is ten
(10) years from the date of grant of the Option, subject to earlier

2


--------------------------------------------------------------------------------


termination upon the termination of Executive’s employment with Company, a
change in control of Company as defined in Company’s stock incentive plan, and
similar events.   The Option has been granted under the Willdan Group, Inc. 2006
Stock Incentive Plan as may be amended from time to time (the “Plan”), a copy of
which has been provided to Executive, and is subject to such further terms and
conditions as set forth in a written stock option agreement to be entered into
by Company and Executive to evidence the Option (the “Option Agreement”).  Such
Option Agreement shall be in substantially the form attached hereto as Exhibit
A.  Notwithstanding the foregoing provisions of this Section 3.3, the grant of
the Option is subject to approval by the Company’s Compensation Committee or the
Board of Directors if the Compensation Committee does not exist at such time.

4.                                       Benefits.

4.1                                 Retirement, Welfare and Fringe Benefits. 
During the Employment Period, Executive shall be entitled to participate in all
employee pension and welfare benefit plans and fringe benefit plans and programs
made available by Company to Company’s employees generally, in accordance with
the eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time.

4.2                                 Reimbursement of Business Expenses.  During
the Employment Period, Executive is authorized to incur and shall be reimbursed
for all reasonable business expenses in carrying out Executive’s duties for
Company under this Agreement, subject to Company’s expense reimbursement
policies (including, without limitation, any policies concerning proper
documentation of such expenses) in effect from time to time.

4.3                                 Paid and Other Leave.  During the Employment
Period, Executive shall accrue and be entitled to take paid leave in accordance
with Company’s leave policies in effect from time to time.  Executive shall also
be entitled to all holiday and leave pay generally available to other highly
compensated Executives of Company. Executive shall accrue 20 days per year
towards the paid leave bank.

4.4                                 Automobile Expenses.  During the Employment
Period, the Company shall provide Executive with an automobile allowance of $940
per month.  This is provided in lieu of any and all other reimbursements for
automobile expenses, except for automobile rental for out-of-town business
related travel.

5.                                       Termination.

5.1                                 Termination by Company.  Executive’s
employment by Company, and the Employment Period, may be terminated at any time
by Company: (i) with Cause (as defined in Section 5.5), or (ii) with no less
than thirty (30) days advance notice to Executive, without Cause, or (iii) in
the event of Executive’s death, or (iv) in the event that the Board determines
in good faith that Executive has a Disability (as defined in Section 5.5).

5.2                                 Termination by Executive.  Executive’s
employment by Company, and the Employment Period, may be terminated by Executive
with no less than fourteen (14) days advance notice to Company; provided,
however, that in the case of a termination for Good Reason, Executive may
provide immediate written notice if Company fails to, or cannot, reasonably cure
the event that constitutes Good Reason.

3


--------------------------------------------------------------------------------


5.3                                 Benefits Upon Termination.  If Executive’s
employment by Company is terminated during the Employment Period for any reason
by Company or by Executive (in any case, the date that Executive’s employment by
Company terminates is referred to as the “Severance Date”), Company shall have
no further obligation to make or provide to Executive, and Executive shall have
no further right to receive or obtain from Company, any payments or benefits
except as follows:

(a)                                  Company shall pay Executive (or, in the
event of Executive’s death, Executive’s estate) any Accrued Obligations (as
defined in Section 5.5);

(b)                                 If, during the Employment Period (but not
upon the expiration of the Employment Period or at any time thereafter),
Executive’s employment with Company terminates as a result of an Involuntary
Termination (as defined in Section 5.5), Company shall continue to pay Executive
(in addition to the Accrued Obligations), subject to tax withholding and other
authorized deductions and subject to the release requirement of Section 5.4 and
the provisions of Section 22, severance pay in an amount equal to Executive’s
Base Salary at the annual rate in effect on the Severance Date for the period
(the “Severance Period”) commencing on the Severance Date and ending on the
later of (i) the date that is six months after the Severance Date and (ii) the
Termination Date, such payments to be made in equal installments on a bi-weekly
basis.  In addition, Company shall pay the cost of Executive’s premiums charged
to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
in effect immediately prior to the Severance Date, provided that Company’s
obligation to make any payment pursuant to this sentence shall cease upon the
first to occur of the date Executive becomes eligible for medical coverage with
another employer or the last day of the Severance Period.

Notwithstanding the foregoing provisions of this Section 5.3, if Executive
breaches Executive’s obligations under Section 6, 7 or 8 of this Agreement at
any time, from and after the date of such breach, Executive will no longer be
entitled to, and Company will no longer be obligated to pay, any remaining
unpaid portion of any benefits provided in Section 5.3(b).

The foregoing provisions of this Section 5.3 shall not affect: (i) Executive’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Company welfare benefit
plan; (ii) Executive’s rights under COBRA to continue participation in medical,
dental, hospitalization and life insurance coverage; or (iii) Executive’s
receipt of benefits otherwise due in accordance with the terms of Company’s
401(k) plan (if any) or similar plan.  In no event shall Company’s obligations
to Executive exceed the sum of the Accrued Obligations, the benefits provided in
Section 5.3(b) and the benefits contemplated by this paragraph, regardless of
the manner of Executive’s termination.

5.4                                 Release; Exclusive Remedy.

(a)                                  This Section 5.4 shall apply
notwithstanding anything else contained in this Agreement or any stock option,
restricted stock or other equity-based award agreement to the contrary.  As a
condition precedent to any Company obligation to Executive pursuant to Section
5.3(b) or any obligation to accelerate vesting of any equity-based award in
connection with the termination of Executive’s employment, Executive shall, upon
or promptly following Executive’s last day of employment with Company, provide
Company

4


--------------------------------------------------------------------------------


with a valid, executed general release agreement in a form reasonably acceptable
to Company, and such release agreement shall have not been revoked by Executive
pursuant to any revocation rights afforded by applicable law.  Company shall
have no obligation to make any payment to Executive pursuant to Section 5.3(b)
(or otherwise accelerate the vesting of any equity-based award in the
circumstances as otherwise contemplated by the applicable award agreement)
unless and until the release agreement contemplated by this Section 5.4 becomes
irrevocable by Executive in accordance with all applicable laws, rules and
regulations.

(b)                                 Executive agrees that the general release
agreement described in Section 5.4(a) will require that Executive acknowledge,
as a condition to the payment of any benefits under Section 5.3(b), that the
payments contemplated by Section 5.3(b) (and any applicable acceleration of
vesting of an equity-based award in accordance with the terms of such award in
connection with the termination of Executive’s employment) shall constitute the
exclusive and sole remedy for any termination of Executive’s employment, and
Executive will be required to covenant, as a condition to receiving any such
payment (and any such accelerated vesting), not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment. 
Company and Executive acknowledge and agree that there is no duty of Executive
to mitigate damages under this Agreement.  All amounts paid to Executive
pursuant to Section 5.3 shall be paid without regard to whether Executive has
taken or takes actions to mitigate damages.

5.5                                 Defined Terms.

(a)                                  As used herein, “Accrued Obligations”
means:

(i)                                     any Base Salary that had accrued but had
not been paid (including accrued and unpaid vacation time) on or before the
Severance Date; and

(ii)                                  any Incentive Bonus payable pursuant to
Section 3.2 earned by Executive with respect to any bonus period ending prior to
the Severance Date, to the extent such bonus has not been paid as of the
Severance Date; and

(iii)                               any reimbursement due to Executive pursuant
to Section 4.2 for expenses incurred by Executive on or before the Severance
Date.

(b)                                 As used herein, “Cause” shall mean, as
reasonably determined by the Board (excluding Executive, if Executive is then a
member of the Board), (i) any act of personal dishonesty taken by Executive in
connection with Executive’s responsibilities as an employee of Company which is
intended to result in substantial personal enrichment of Executive and is
reasonably likely to result in material harm to Company, (ii) Executive’s
commission of a felony, (iii) a willful act by Executive which constitutes
misconduct and is materially injurious to Company, or (iv) continued willful
violations by Executive of Executive’s obligations to Company after there has
been delivered to Executive a written demand for performance from Company which
describes the basis for Company’s belief that Executive has willfully violated
Executive’s obligations to Company.  Failure to achieve Company or individual
performance objectives shall not be considered “cause” for the purposes of this
section.

5


--------------------------------------------------------------------------------


(c)                                  As used herein, “Disability” shall mean a
physical or mental impairment which, as reasonably determined by the Board and
verified by Executive’s receipt of long term disability benefits under the
Company’s long term disability policy, renders Executive unable to perform the
essential functions of Executive’s employment with Company, even with reasonable
accommodation that does not impose an undue hardship on Company, for more than
180 days in any 12-month period, unless a longer period is required by federal
or state law, in which case that longer period would apply.

(d)                                 As used herein, “Good Reason” shall mean the
occurrence of any of the following without Executive’s express written consent:
(i) a material diminution in Executive’s authority, duties, or responsibilities;
or (ii) a material diminution by Company of Executive’s Base Salary or Incentive
Bonus opportunity as in effect immediately prior to such reduction; provided
that Good Reason shall not exist pursuant to clause (d)(i) or (d)(ii) above
unless both (x) Executive shall have first provided written notice to Company of
the condition giving rise to such claim of Good Reason within 90 days of the
initial existence of such condition (or first reasonably should have been known
to exist) by Executive, and (y) Company shall have failed to reasonably cure
such condition promptly upon (and in no event more than 30 days after) its
receipt of such notice; further provided that in all events the termination of
Executive’s employment with the Company shall not be treated as a termination
for “Good Reason” unless such termination occurs no more than two years
following the initial existence of the condition claimed to constitute “Good
Reason.”

(e)                                  As used herein, “Involuntary Termination”
shall mean a termination of Executive’s employment by Company without Cause or
by Executive for Good Reason.  For purposes of this Agreement, the term
Involuntary Termination shall not include a termination of Executive’s
employment due to Executive’s death or Disability.

5.6.                              Notice of Termination.  Any termination of
Executive’s employment under this Agreement shall be communicated by written
notice of termination from the terminating party to the other party.  The notice
of termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination.

5.7                                 Limitation on Benefits.

(a)                                  Notwithstanding anything contained in this
Agreement to the contrary, to the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other Company plan or agreement (such payments or benefits are
collectively referred to as the “Benefits”) would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), the Benefits shall be reduced (but not below
zero) if and to the extent that a reduction in the Benefits would result in
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if Executive
received all of the Benefits (such reduced amount is referred to hereinafter as
the “Limited Benefit Amount”).  Unless Executive shall have given prior written
notice specifying a different order to Company to effectuate the Limited Benefit
Amount, Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).  Any notice given by Executive pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Executive’s rights and entitlements to
any benefits or compensation.

6


--------------------------------------------------------------------------------


(b)                                 A determination as to whether the Benefits
shall be reduced to the Limited Benefit Amount pursuant to this Agreement and
the amount of such Limited Benefit Amount shall be made by Company’s independent
public accountants or another certified public accounting firm of national
reputation designated by Company (the “Accounting Firm”) at Company’s expense. 
The Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations and documentation to Company and
Executive within five (5) days of the date of termination of Executive’s
employment, if applicable, or such other time as requested by Company or
Executive (provided Executive reasonably believes that any of the Benefits may
be subject to the Excise Tax), and if the Accounting Firm determines that no
Excise Tax is payable by Executive with respect to any Benefits, it shall
furnish Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to any such Benefits.  Unless Executive
provides written notice to Company within ten (10) days of the delivery of the
Determination to Executive that Executive disputes such Determination, the
Determination shall be binding, final and conclusive upon Company and Executive.

6.                                       Confidentiality, Proprietary
Information; Inventions and Developments.

6.1                                 Company Information. Executive agrees to
hold in strictest confidence, and not to use or disclose, except for the benefit
of Company, to any person, firm or corporation, any Confidential Information of
Company or any of its affiliates (Company and its affiliates are referred to,
collectively, as the “The Company Group”).  “Confidential Information” means any
of The Company Group proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, products, services, customer
lists and customers (including, but not limited to, customers of The Company
Group on whom Executive calls or with whom Executive becomes acquainted during
the Employment Period), markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering data, hardware
configuration information, marketing, financial or other business information
which are (a) disclosed to Executive by The Company Group either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment, or (b) developed by Executive on behalf of The Company Group.  All
inventions and developments on the part of Executive during the Employment
Period shall be “works for hire” on behalf of The Company Group and shall be the
sole property of The Company Group.  Confidential Information does not include
any of the foregoing items which has become publicly known or made generally
available through no wrongful act of Executive or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof.

6.2                                 Former Employer Information.  Executive will
not, during the Employment Period improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that Executive will not bring onto the premises of Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.

6.3                                 Third Party Information.  Executive
recognizes that The Company Group has received and in the future will receive
from third parties their confidential or proprietary information subject to a
duty on The Company Group’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Executive agrees
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Executive’s work for the Company
consistent with The Company Group’s agreement with such third party.

7


--------------------------------------------------------------------------------


7.                                       Protective Covenant.  Executive
acknowledges and recognizes the highly competitive nature of the businesses of
Company, the amount of sensitive and confidential information involved in the
discharge of Executive’s position with Company, and the harm to Company that
would result if such knowledge or expertise was disclosed or made available to a
competitor.  Based on that understanding, Executive hereby expressly agrees that
Executive will not, directly or indirectly, at any time during the Employment
Period, (i) engage in any business for Executive’s own account or otherwise
derive any personal benefit from any business that competes with the business of
The Company Group, (ii) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of any entity
within The Company Group, or (iii) acquire a financial interest in any person
engaged in any business that competes with the business of any entity within The
Company Group as an individual, partner, member, shareholder, officer, director,
principal, agent, trustee or consultant.  For purposes of this Agreement,
businesses in competition with The Company Group shall include, without
limitation, businesses which any entity within The Company Group conducts
operations as of Executive’s Severance Date, and any businesses that any entity
within The Company Group has specific and reasonably achievable plans to conduct
operations in the future and as to which Executive is aware of such planning,
whether or not such businesses have or have not as of the Severance Date
commenced operations.  Notwithstanding the foregoing, Executive may own, solely
as an investment, securities of any person which are publicly traded on a
national or regional stock exchange or on an over-the-counter market if
Executive (i) is not a controlling person of, or a member of a group which
controls, such person, and (ii) does not, directly or indirectly, beneficially
own more than five percent (5%) or more of any class of securities of such
person.  In addition, subject to approval by the Board, Executive shall be
entitled to purchase securities of a business in competition with The Company
Group if such securities are offered to investors irrespective of any employment
or other participation in such business by the investor.

8.                                       Anti-Solicitation.

8.1                                 Business Relationships.  Executive agrees
that during the Employment Period and for a period of one year thereafter,
Executive will not, directly or indirectly, individually or as a consultant to,
or as an employee, officer, stockholder, director or other owner or participant
in any business, influence or attempt to influence existing or reasonably
prospective  customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of The Company Group, either directly or
indirectly, to divert their business away from The Company Group, to any
individual, partnership, firm, corporation or other entity then in competition
with the business of any entity within The Company Group, and Executive will not
otherwise materially interfere with any business relationship of any entity
within The Company Group.

8.2                                 Employees.  Executive agrees that during the
Employment Period and for a period of one (1) year thereafter, Executive will
not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner of or participant in any
business, solicit (or assist in soliciting) any person who is then, or at any
time within six (6) months prior thereto was, an employee of an entity within
The Company Group who earned annually $75,000 or more as an employee of such
entity during the last one year of his or her own employment to work for (as an
employee, consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in The Company Group.

8


--------------------------------------------------------------------------------


9.                                       Acknowledgements; Remedies.  Executive
represents that Executive (i) is familiar with the foregoing covenants not to
compete and not to solicit set forth in Sections 7 and 8, (ii) is fully aware of
Executive’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage of the foregoing covenants not to
compete and not to solicit, and (iv) agrees that such covenants are necessary to
protect Company’s confidential and proprietary information, good will, stable
workforce, and customer relations.  Executive agrees that a breach of any of the
foregoing covenants in Sections 7 and 8 would cause immediate and irreparable
harm to Company that would be difficult or impossible to measure, and that
damages to Company for any such injury would therefore be an inadequate remedy
for any such breach.  Accordingly, Executive agrees that if Executive breaches
any term of any of the covenants set forth in such sections, Company shall be
entitled, in addition to and without limitation upon all other remedies Company
may have under this Agreement, at law or otherwise, to obtain injunctive or
other appropriate equitable relief to restrain any such breach upon a showing by
Company of the legal requirements to obtain such relief.

10.                                 Required Approvals.  If required by law,
this Agreement shall be subject to prior approval of Company’s Compensation
Committee and Board of Directors.

11.                                 Withholding Taxes.  Notwithstanding anything
herein to the contrary, Company may withhold (or cause there to be withheld, as
the case may be) from any amounts otherwise due or payable under or pursuant to
this Agreement such federal, state and local income, employment, or other taxes
as may be required to be withheld pursuant to any applicable law or regulation.

12.                                 Assignment.  This Agreement is personal in
its nature and neither of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, or transfer or
sale of all or substantially all of the assets of Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of Company hereunder.

13.                                 Section Headings; Number and Gender.  The
section headings of, and titles of paragraphs and subparagraphs contained in
this Agreement are for the purpose of convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation thereof.  As used herein, where the context requires, the
singular shall include the plural, the plural shall include the singular, and
any gender shall include all other genders.

14.                                 Governing Law.  This Agreement, and all
questions relating to its validity, interpretation, performance and enforcement,
as well as the legal relations hereby created between the parties hereto, shall
be governed by and construed under, and interpreted and enforced in accordance
with, the laws of the State of California, notwithstanding any California or
other conflict of law provision to the contrary.  Jurisdiction and venue of any
action pertaining to the Agreement shall be in Orange County, California.

15.                                 Severability.  If any provision of this
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Agreement are declared to be severable.

9


--------------------------------------------------------------------------------


16.                                 Entire Agreement.  This Agreement, together
with the Option Agreement, embodies the entire agreement of the parties hereto
respecting the matters within its scope.  This Agreement supersedes all prior
and contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof.  Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

17.                                 Modifications.  This Agreement may not be
amended, modified or changed, in whole or in part, except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto.

18.                                 Waiver.  Neither the failure nor any delay
on the part of a party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence.  No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

19.                                 Notices.

(a)                                  All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made if (i) delivered by hand,
(ii) otherwise delivered against receipt therefor, or (iii) sent by registered
or certified mail, postage prepaid, return receipt requested.  Any notice shall
be duly addressed to the parties as follows:

(i) if to Company:

 

Willdan Group, Inc.

 

 

2401 E. Katella Avenue, Ste. 300

 

 

Anaheim, CA 92806

 

 

Attn: Board of Directors

 

 

 

with a copy to:

 

Robert L. Lavoie, Esq.

 

 

LAVOIE, McCAIN & JARMAN

 

 

2401 E. Katella Ave., Ste 310

 

 

Anaheim, CA 92806

 

(ii)                                  if to Executive, to the address most
recently on file in the payroll records of Company.

(b)                                 Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 21 for the giving of
notice.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefore, or five (5) business days after
being mailed in accordance with the foregoing.

20.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

10


--------------------------------------------------------------------------------


21.                                 Legal Counsel; Mutual Drafting.  Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice.  Each party has cooperated in the drafting, negotiation and preparation
of this Agreement.  Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language.  Executive agrees and acknowledges that
Executive has read and understands this Agreement, is entering into it freely
and voluntarily, and has been advised to seek counsel prior to entering into
this Agreement and has had ample opportunity to do so.

22.                                 Code Section 409A.

(a)                                  It is intended that any amounts payable
under this Agreement and Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Code (including the
Treasury regulations and other published guidance relating thereto) (“Code
Section 409A”) so as not to subject Executive to payment of any additional tax,
penalty or interest imposed under Code Section 409A.  To the extent that any
amount payable under this Agreement would trigger the additional tax, penalty or
interest imposed by Code Section 409A, the Agreement shall be modified to avoid
such additional tax, penalty or interest yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Executive.

(b)                                 Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “specified employee” as defined in
Code Section 409A, Executive shall not be entitled to any payments upon a
termination of Executive’s employment until the earlier of (i) the date which is
six (6) months after Executive’s “separation from service” (as such term is
defined in Code Section 409A and regulations promulgated thereunder) with the
Company for any reason other than death, or (ii) the date of Executive’s death. 
Furthermore, with regard to any benefit to be provided upon a termination of
employment, to the extent required by Code Section 409A, Executive shall pay the
premium for such benefit during the aforesaid period and be reimbursed by the
Corporation therefor promptly after the end of such period.  Any amounts
otherwise payable to Executive following a termination of Executive’s employment
that are not so paid by reason of this Section 24(b) shall be paid as soon as
practicable after the date that is six (6) months after the termination of
Executive’s employment (or, if earlier, the date of Executive’s death).  The
provisions of this Section 24(b) shall only apply if, and to the extent,
required to comply with Code Section 409A.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
Effective Date.

“COMPANY”

“EXECUTIVE”

Willdan Group, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Thomas D. Brisbin

 

/s/ Kimberly D. Gant

 

 

Thomas D. Brisbin

Kimberly D. Gant

 

President

 

 

12


--------------------------------------------------------------------------------